Citation Nr: 0835135	
Decision Date: 10/14/08    Archive Date: 10/24/08

DOCKET NO.  07-30 566	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for tinnitus of the left 
ear.  


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from June 1944 to December 
1946.

This appeal to the Board of Veterans' Appeals (Board) is from 
a May 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri.


FINDING OF FACT

The veteran's tinnitus was first diagnosed many years after 
service and has not been linked by competent medical evidence 
to his service. 


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West Supp. 2005); 38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error will not affect the essential fairness of 
the adjudication.  To overcome the burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  



In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran on 
March 14 and March 20, 2006.  These letters informed him of 
the evidence required to substantiate his claim and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  The second letter also apprised him of the 
downstream disability rating and effective date elements of 
his claim, as required by Dingess, supra. 

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
obtained all relevant medical and other records the veteran 
and his representative indentified.  The veteran also was 
afforded two VA audiological evaluations, in May 2006 and 
September 2007, to determine whether his tinnitus is related 
to his military service.  See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006);  see also 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  Although neither audiologist was able to state 
the etiology of the veteran's tinnitus, the veteran reported 
the date of onset to be at least fourteen years after his 
service had ended.  Accordingly, the Board finds that no 
further action is necessary to meet the requirements of the 
VCAA or Court.

II.  Merits of the Claim

The veteran claims that he developed tinnitus in his left ear 
as a result of acoustic trauma while on active duty in the 
military.  Tinnitus is "a noise in the ear, such as ringing, 
buzzing, roaring, or clicking."  Dorland's Illustrated 
Medical Dictionary 1714 (28th ed. 1994).  For the reasons and 
bases set forth below, however, the Board finds that the 
preponderance of the evidence is against his claim, so it 
must be denied. 



The veteran may be awarded service connection by showing that 
he currently has a disability resulting from a disease or an 
injury incurred in or aggravated by his military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Stated somewhat 
differently, service connection requires: (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran's service medical records make no reference to 
ear problems such as tinnitus, thereby providing some 
evidence against his claim.  See Struck v. Brown, 9 Vet. App. 
145 (1996).  However, his service personnel records show he 
was awarded the Combat Infantry Badge (CIB).  Since this 
award reflects that he engaged in combat with an enemy force, 
the Board will presume that he was exposed to acoustic trauma 
while on active duty in that capacity.  In this regard, 
38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) provide a 
relaxed evidentiary burden of proof for showing the veteran 
sustained a relevant injury in service, where that injury 
purportedly occurred in combat and is consistent with the 
circumstances of his service.  See Collette v. Brown, 82 F.3d 
389 (1996).

However, even though in-service acoustic trauma can be 
presumed under 38 C.F.R. § 1154(b) and 38 C.F.R. § 3.304(d), 
this reduced evidentiary burden of proof only applies to the 
question of service incurrence, and not to the question 
of a nexus (i.e., etiological link) between the current 
disability and service, which generally requires competent 
medical evidence.  See generally, Brock v. Brown, 10 Vet. 
App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 
(1996).  In other words, there still needs to be competent 
medical evidence attributing the veteran's tinnitus to the 
acoustic trauma he presumably sustained during service 
in combat.  Unfortunately, however, there is no such evidence 
currently on file.



The record shows the first documented complaints of tinnitus 
were not until the veteran filed his claim for VA 
compensation benefits in February 2006.  He also reported 
that he had first noticed tinnitus many years after service.  
During his VA audiological evaluation in May 2006, for 
example, he told the examining audiologist that the year 2000 
was the approximate date of onset of his tinnitus.  

In his subsequent August 2006 notice of disagreement (NOD), 
however, the veteran explained that he had put the year 2000 
as the date of onset of his tinnitus because he had 
misunderstood the question, believing instead that he was 
being asked when the condition had gotten worse to its then 
present level of severity.  And during a second VA 
audiological evaluation in September 2007, he reported 1960 
as the date of onset of his tinnitus.  And in response, the 
examining VA audiologist stated that, in light of the 
inconsistent information the veteran had provided, she was 
unable to state the specific cause of his tinnitus without 
resorting to mere speculation, including insofar as whether 
it dates back to his military service.  

But even if the Board were to assume for the sake of argument 
that the veteran's tinnitus began in 1960, as he is now 
alleging, instead of more recently in 2000, thereby providing 
him the benefit of the doubt with respect to his inconsistent 
statements, this is still some fourteen years after his 
military discharge in 1946.  This fourteen-year lapse between 
the conclusion of his military service and the onset of his 
tinnitus provides compelling evidence against his claim, even 
viewing his claim in a light most favorable to him.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that 
a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether 
an injury or a disease was incurred in service which resulted 
in any chronic or persistent disability).  And since neither 
VA audiological evaluation report includes a medical opinion 
concerning the etiology or date of onset of the veteran's 
tinnitus, they do not provide the required supporting 
evidence that his tinnitus relates back to his 
military service.  See Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).



Statements like those of the VA examiner that are, for all 
intents and purposes, inconclusive as to the origin of a 
disorder cannot be employed as suggestive of a linkage 
between the disorder and the veteran's military service.  
See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 (1993); Sklar v. 
Brown, 5 Vet. App. 104, 145-6 (1993).  Opinions like this 
amount to "nonevidence," neither for nor against the claim, 
because service connection may not be based on speculation or 
remote possibility.  See generally Bloom v. West, 12 Vet. 
App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  See also 
38 C.F.R. § 3.102 (when considering application of the 
benefit-of-the-doubt doctrine, reasonable doubt is one within 
the range of probability, as distinguished from pure 
speculation or remote possibility).

For these reasons and bases, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for tinnitus.  And because the 
preponderance of the evidence is against his claim, the 
doctrine of reasonable doubt is not for application.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Hence, the appeal is 
denied.


ORDER

Service connection for tinnitus of the left ear is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


